DETAILED ACTION
This is the second office action in response to the above identified patent application. This action is in response to the amendments filed on 5/5/2021.  Claims 1-10 and 12 are currently pending and being examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings amendments were received on 11/7/2018.  These drawings are accepted.
Election/Restrictions
Claim 1 is allowable. The restriction requirement between species, as set forth in the Office action mailed on 10/13/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 10/13/2020 is fully withdrawn. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Omar Galliano on 5/14/2021.
The application has been amended as follows: 
In the Claims:
1. A gas turbine combustor comprising: 
a plurality of combustors each including a partition wall defining a combustion chamber, and an outer peripheral partition wall surrounding the partition wall and defining a combustion air flow passage between the outer peripheral partition and the partition wall; and 
a crossfire tube assembly connecting a first combustor of the plurality of combustors to a second combustor of the plurality of combustors, wherein the first combustor is adjacent to the second combustor,
the crossfire tube assembly including an inner tube that connects the partition wall of the first combustor and the partition wall of the second combustor, an outer tube that surrounds the inner tube and connects the outer peripheral partition wall of the first combustor and the outer peripheral partition wall of the second combustor,
the inner tube being divided in an axial direction into a first inner tube member and a second inner tube member, 
an end portion of the second inner tube member inner diameter greater than an outer diameter of the first inner tube member, and 
the first inner tube member and the second inner tube member forming a fitting portion such that part of the first inner tube member is located within the enlarged portion of the second inner tube member with a gap therebetween, 
wherein a sectional shape at the fitting portion in a radial direction of either one of an inner peripheral surface of the second inner tube member [[and]] or an outer peripheral surface 
wherein the reference curvature is a reciprocal of the maximum distance.  

2. The gas turbine combustor according to claim 1, wherein the sectional shape of the small-curvature portions has zero curvature and is a straight line.

3. The gas turbine combustor according to claim 1, wherein the sectional shape of the small-curvature portions has zero curvature and is a straight line, and the sectional shape of the reference curvature is a circular arc.

4. The gas turbine combustor according to claim 2, wherein either the outer peripheral surface of the first inner tube member or the inner peripheral surface of the second inner tube member wherein the plurality of plain surface portions form the small-curvature portions.  

5. The gas turbine combustor according to claim 1, wherein a length of the small-curvature portion in the axial direction is longer than a length of the fitting portion in the axial direction. 
 
6. The gas turbine combustor according to claim 1, wherein a length of the enlarged portion in the axial direction is equal to or more than 1.5 times [[the]]  a length of [[a]] the fitting portion in the axial direction. 
 
7. The gas turbine combustor according to claim 1, wherein 
 
8. The gas turbine combustor according to claim 7, comprising a guide ring having a guide wall extending along an inside surface of the inner tube, wherein the guide wall is provided radially inward of the air hole.  



10. A gas turbine comprising the gas turbine combustor according to claim 1.  

12. A crossfire tube assembly comprising: 
an inner tube that connects a partition wall of a first combustor to a partition wall of a second combustor, wherein the first combustor is adjacent to the second combustor, and an outer tube surrounds the inner tube and connects an outer peripheral partition wall of the first combustor and an outer peripheral partition wall of the second combustor,
inner tube being divided in an axial direction into a first inner tube member and a second inner tube member, 
an end portion of the second inner tube member inner diameter greater than an outer diameter of the first inner tube member, and 
the first inner tube member and the second inner tube member forming a fitting portion such that part of the first inner tube member is located within the enlarged portion of the second inner tube member with a gap therebetween, 
wherein a sectional shape at the fitting portion in a radial direction of either one of an inner peripheral surface of the second inner tube member [[and]] or an outer peripheral surface of the first inner tube member 
wherein the reference curvature is a reciprocal of the maximum distance.  

Amendment to the Title
Authority for the examiner’s amendment to the title may be found in MPEP §606.01, which states that “[i]f a satisfactory title is not supplied by the applicant, the examiner may, at the time of allowance, change the title by examiner’s amendment.”
The title is amended as follows:
-- Crossfire tube assembly with inner tube having different curvatures --

Allowable Subject Matter
Claims 1-10 and 12 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1 has not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose or suggest an inner tube of a crossfire assembly which extends between combustors and has portions of different curvature to form a gap between two portions of the inner tube.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Todd Jordan whose telephone number is (571) 272-3925 and fax number is (571) 273-3925.  The examiner can normally be reached on Monday thru Thursday between 8 and 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/ T.J. /Examiner, Art Unit 3741



	/TODD E MANAHAN/            Supervisory Patent Examiner, Art Unit 3741